Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.US11380117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-20 are broader and obvious in scope than the allowed claims 1-20 of US 11380117.

Appl # 17750898						US11380117
1. A method, comprising: receiving, by a video capturing application running on a mobile device, a video stream from a camera of the mobile device; identifying a specific frame of the video stream; producing a candidate image by a neural network processing the specific frame; determining a value of a quality metric of the candidate image; determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream.  

2. The method of claim 1, further comprising: performing optical character recognition of a document depicted by the candidate image.  
3. The method of claim 2, wherein the optical character recognition of the document is performed on the mobile device.  
4. The method of claim 1, further comprising: cropping the candidate image.  
5. The method of claim 1, further comprising: displaying the candidate image on a screen of the mobile device.  
6. The method of claim 1, wherein receiving the video stream is performed responsive to receiving a command via a web browser control.  
7. The method of claim 1, wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device.  
8. A mobile device, comprising: a memory; a camera; a processor, coupled to the memory and to the camera, the processor configured to: receive a video stream from the camera; identify a specific frame of the video stream; produce a candidate image by a neural network processing the specific frame; determine a value of a quality metric of the candidate image; determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream.  
9. The mobile device of claim 8, wherein the processor is further configured to: perform optical character recognition of a document depicted by the candidate image.  
10. The mobile device of claim 9 wherein the optical character recognition of the document is performed on the mobile device.  
11. The mobile device of claim 8, wherein the processor is further configured to: crop the candidate image.  
12. The mobile device of claim 8, wherein the processor is further configured to: display the candidate image on a screen of the mobile device.  
13. The mobile device of claim 8, wherein receiving the video stream is performed responsive to receiving a command via a web browser control.  
14. The mobile device of claim 8, wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device.  
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor of a mobile device, cause the processor to: receive a video stream from a camera associated with the mobile device; identify a specific frame of the video stream; produce a candidate image by a neural network processing the specific frame; determine a value of a quality metric of the candidate image; determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream.  
16. The non-transitory computer-readable storage medium of claim 15, further comprising executable instructions that, when executed by the processor of the mobile device, cause the processor to: perform optical character recognition of a document depicted by the candidate image.  
17. The non-transitory computer-readable storage medium of claim 16, wherein the optical character recognition of the document is performed on the mobile device.  
18. The non-transitory computer-readable storage medium of claim 15 further comprising executable instructions that, when executed by the processor of the mobile device, cause the processor to: crop the candidate image.  
19. The non-transitory computer-readable storage medium of claim 15 further comprising executable instructions that, when executed by the processor of the mobile device, cause the processor to: display the candidate image on a screen of the mobile device.  
20. The non-transitory computer-readable storage medium of claim 15 wherein receiving the video stream is performed responsive to receiving a command via a web browser control.  

1. A computer-implemented method for image capture by a mobile device, comprising: receiving, by a video capturing application running on a mobile device, a video stream from a camera of the mobile device; identifying a specific frame of the video stream; generating a plurality of hypotheses defining image borders within the specific frame; selecting, by a neural network, a particular hypothesis among the plurality of hypotheses; producing a candidate image by applying the particular hypothesis to the specific frame; determining a value of a quality metric of the candidate image; determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream; wherein the video capturing application is a zero-footprint application.
2. The method of claim 1, further comprising performing optical character recognition of a document depicted by the candidate image.
3. The method of claim 2, wherein the optical character recognition of the document is performed on the mobile device.
4. The method of claim 1, further comprising cropping the candidate image.
5. The method of claim 1, further comprising: displaying the candidate image on a screen of the mobile device.
6. The method of claim 1, wherein receiving the video stream is performed responsive to receiving a command via a web browser control.
7. The method of claim 1, wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device.
8. A system, comprising: a memory; a processor, coupled to the memory, the processor configured to: receive, by a video capturing application running on a mobile device, a video stream from a camera of the mobile device; identify a specific frame of the video stream; generate a plurality of hypotheses defining image borders within the specific frame; select, by a neural network, a particular hypothesis among the plurality of hypotheses; produce a candidate image by applying the particular hypothesis to the specific frame; determine a value of a quality metric of the candidate image; determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream; wherein the video capturing application is a zero-footprint application.
9. The system of claim 8, wherein the processor is further configured to: perform optical character recognition of a document depicted by the candidate image.
10. The system of claim 9, wherein the optical character recognition of the document is performed on the mobile device.
11. The system of claim 8, wherein the processor is further configured to: crop the candidate image.
12. The system of claim 8, wherein the processor is further configured to: display the candidate image on a screen of the mobile device.
13. The system of claim 8, wherein receiving the video stream is performed responsive to receiving a command via a web browser control.
14. The system of claim 8, wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device.
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to: receive, by a video capturing application running on a mobile device, a video stream from a camera of the mobile device; identify a specific frame of the video stream; generate a plurality of hypotheses defining image borders within the specific frame; select, by a neural network, a particular hypothesis among the plurality of hypotheses; produce a candidate image by applying the particular hypothesis to the specific frame; determine a value of a quality metric of the candidate image; determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream; wherein the video capturing application is a zero-footprint application.
16. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to: perform optical character recognition of a document depicted by the candidate image.
17. The non-transitory computer-readable storage medium of claim 16, wherein the optical character recognition of the document is performed on the mobile device.
18. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to: crop the candidate image.
19. The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions further cause the computer system to: display the candidate image on a screen of the mobile device.
20. The non-transitory computer-readable storage medium of claim 15, wherein receiving the video stream is performed responsive to receiving a command via a web browser control.


NOTE: A video capturing application running on a mobile device and a camera of a mobile device is well-known as evidenced by WILBERT et al. (US20180012096) figs, 1 14 and paras 0002-0004, 0111-0112. Para 0004 also discloses in the background that mobile apparatuses (mobile apparatus 130 shown in figs 1, 14) are frequently used to capture images/video because the images/video are as good (quality) as the images/video produced by simple digital cameras and can be easily transmitted (shared) over the network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nijhuis (US10950124) hereafter Nijhuis in view of NOTE and in further view of QUYANG, Jian-Quan (CN106096607A) hereafter QUYANG.

1. Regarding claim 1, Nijhuis discloses a method (figs 1-3, 6 and 10 shows and discloses a method), comprising: 
receiving, (fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera and the computing system 205 processing the video data meeting the above limitations) 
identifying a specific frame of the video stream (col 7 lines 14-17, col 12 line 47 discloses a plurality of images are acquired over time (i.e video) and the license plate field is found in the image (i.e identifying a specific frame (ie the image 601, 1001 is identified, examiner notes that specifics of “a specific frame” are not required by the current claim) of the video stream) meeting the above claim limitations); 
producing a candidate image by (col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR); 
determining a value of a quality metric of the candidate image (fig 10 step 1005, col 12 lines 45-64 shows and discloses determining the confidence value A (quality metric) of the candidate image (i.e the isolated license plate image (candidate image) of the image (specific frame) is processed (i.e the confidence value of A is determined and compared against the confidence values of images in the trusted database) meeting the above claim limitations, examiner notes that specifics of quality metric are not required by the current claim); 
determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream (fig 10, col 12 lines 45-64 and step 1006 shows and discloses CONF A > CONF B, C meeting the above limitations of determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images (i.e Confidence B, Confidence C of the trusted database images (i.e one or more previously processed images of the video stream) extracted from the video stream meeting the above claim limitations). Examiner notes that as seen from the fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera, a video capturing application running on a mobile device and the camera of the mobile device would obvious, Nijhuis however fails to disclose a video capturing application running on a mobile device and the camera of the mobile device and produce a candidate image by a Neural network.
NOTE: discloses and shows a video capturing application running on a mobile device and the camera of the mobile device (NOTE: A video capturing application running on a mobile device and a camera of a mobile device is well-known as evidenced by WILBERT et al. (US20180012096) figs 1, 14 and paras 0002-0004, 0111-0112. Para 0004 also discloses in the background that mobile apparatuses (mobile apparatus 130 shown in figs 1, 14) are frequently used to capture images/video because the images/video are as good (i.e quality) as the images/video produced by simple digital cameras and can be easily transmitted (shared) over the network). Before the effective filing date of the invention was made it would be obvious and within one of ordinary skill in the art to utilize well-known and advantageous mobile device (smartphone) based video/images capturing application. The suggestion/motivation would be a good quality and easy (transmission) as seen above in NOTE: and para 0004. Examiner also notes that both Nijhuis and NOTE discloses capturing and processing images. Nijhuis and NOTE however fails to disclose “producing a candidate image” by a Neural network.
  QUYANG discloses producing a candidate image by a neural network (page 2 last paragraph discloses producing the candidate frame using a neural network (i.e generating candidate frame license plate area and filtering out the non-license plate area candidate frame using CNN meeting the above limitations of producing a candidate image by a neural network). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine/utilize the well-known teachings of NOTE and the above teachings of producing a candidate image by a neural network as taught by QUYANG in the method/apparatus of Nijhuis. Nijhuis, NOTE and QUYANG are combinable becase they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an improved recognition accuracy system (QUYANG page 2 “section contents of the invention). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages QUYANG and NOTE in the method of Nijhuis to obtain the invention as specified in claim 1.

2. Regarding claim 2, Nijhuis, NOTE and QUYANG disclose the method of claim 1. Nijhuis disclose further comprising: performing optical character recognition (fig 3 element 302 OCR and figs 6 and 10 shows CR (i.e character recognition) col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR)) of a document (i.e something (such as a photograph or a recording) that serves as evidence or proof) depicted by the candidate image.  

3. Regarding claim 3, Nijhuis, NOTE and QUYANG disclose the method of claim 2. NOTE discloses in para 0047 “Alternatively the OCR can be carried out on the mobile apparatus 130 meeting the above claim limitations of wherein the optical character recognition of the document is performed on the mobile device.  

4. Regarding claim 4, Nijhuis, NOTE and QUYANG discloses the method of claim 1. NOTE shows in fig 18 and at paras 0123-0125 deriving a quadrilateral (cropping) on the license plate image (i.e candidate image) meeting the limitations of further comprising: cropping the candidate image.  

5. Regarding claim 5, Nijhuis, NOT and QUYANG disclose the method of claim 1. NOTE shows and discloses in figs 1-2, para 0050 further comprising: displaying the candidate image on a screen of the mobile device.  

6. Regarding claim 6, Nijhuis, NOTE and QUYANG disclose the method of claim 1. Nijhuis disclose and shows further wherein receiving the video stream is performed responsive to receiving a command via a web browser control (fig 2, col 4 lines 26-54 shows and discloses computing systems components including a user interface, memory storage, processors and input/output ports to communicate (i.e receiving the video stream) to other devices via internet (i.e a command via web browser) meeting the above claim limitations).  

7. Regarding claim 7, Nijhuis, NOTE and QUYANG disclose the method of claim 1. Nijhuis discloses further wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device (fig 2, col 4 lines 26-54 shows and discloses computing systems components including a user interface (to receive), memory storage, processors and input/output ports to communicate (i.e receiving the video stream) to other devices via internet (i.e command via web browser) meeting the above claim limitations).  

8. Regarding claim 8, Nijhuis discloses a (figs 1-3, 6 and 10 shows and discloses an apparatus/a system/ a device and a method), comprising: a memory; a camera; a processor, coupled to the memory and to the camera, the processor (figs 1-2 shows a memory (computing device 109 and 205 has memory); a camera (105 in fig 1); a processor, coupled to the memory and to the camera (figs 1-2 shows the computing device 109/205 (i.e has a processor) coupled to the camera 105 and the computing device has a memory meeting the above claim limitations, also see col 4 lines 26-54 for the explanation of the above limitations), the processor, configured to: 
receive a video stream from the camera (fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera and the computing system (109)/205 processing the video data meeting the above limitations); 
identify a specific frame of the video stream(col 7 lines 14-17, col 12 line 47 discloses a plurality of images are acquired over time (i.e video) and the license plate field is found in the image (i.e identifying a specific frame (ie the image 601, 1001 is identified, examiner notes that specifics of “a specific frame” are not required by the current claim) of the video stream) meeting the above claim limitations); 
produce a candidate image by (col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR); 
determine a value of a quality metric of the candidate image (fig 10 step 1005, col 12 lines 45-64 shows and discloses determining the confidence value A (quality metric) of the candidate image (i.e the isolated license plate image (candidate image) of the image (specific frame) is processed (i.e the confidence value of A is determined and compared against the confidence values of images in the trusted database) meeting the above claim limitations, examiner notes that specifics of quality metric are not required by the current claim); 
determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream (fig 10, col 12 lines 45-64 and step 1006 shows and discloses CONF A > CONF B, C meeting the above limitations of determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images (i.e Confidence B, Confidence C of the trusted database images (i.e one or more previously processed images of the video stream) extracted from the video stream meeting the above claim limitations). Examiner notes that as seen from the fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera and processing by the computing device, a mobile device would obvious. Nijhuis however fails to disclose a mobile device and produce a candidate image by a Neural network.
NOTE: discloses and shows a video capturing application running on a mobile device and the camera of the mobile device (NOTE: A video capturing application running on a mobile device and a camera of a mobile device is well-known as evidenced by WILBERT et al. (US20180012096) figs 1, 14 and paras 0002-0004, 0111-0112. Para 0004 also discloses in the background that mobile apparatuses (mobile apparatus 130 shown in figs 1, 14) are frequently used to capture images/video because the images/video are as good (i.e quality) as the images/video produced by simple digital cameras and can be easily transmitted (shared) over the network). Before the effective filing date of the invention was made it would be obvious and within one of ordinary skill in the art to utilize well-known and advantageous mobile device (smartphone) based video/images capturing application. The suggestion/motivation would be a good quality and easy (transmission) as seen above in NOTE: and para 0004. Examiner also notes that both Nijhuis and NOTE discloses capturing and processing images. Nijhuis and NOTE however fails to disclose “producing a candidate image” by a Neural network.
  QUYANG discloses producing a candidate image by a neural network (page 2 last paragraph discloses producing the candidate frame using a neural network (i.e generating candidate frame license plate area and filtering out the non-license plate area candidate frame using CNN meeting the above limitations of producing a candidate image by a neural network). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine/utilize the well-known teachings of NOTE (i.e a mobile device) and the above teachings of producing a candidate image by a neural network as taught by QUYANG in the method/apparatus of Nijhuis. Nijhuis, NOTE and QUYANG are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an improved recognition accuracy system (QUYANG page 2 “section contents of the invention). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages QUYANG and NOTE in the device/system of Nijhuis to obtain the invention as specified in claim 8.

9. Regarding claim 9, Nijhuis, NOTE and QUYANG discloses the mobile device of claim 8. Nijhuis discloses further wherein the processor is further configured to: perform optical character recognition (fig 3 element 302 OCR and figs 6 and 10 shows CR (i.e character recognition) col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR)) of a document (i.e something (such as a photograph or a recording) that serves as evidence or proof) depicted by the candidate image.  
 
10. Regarding claim 10, Nijhuis, NOTE and QUYANG discloses the mobile device of claim 9.  NOTE discloses in para 0047 “Alternatively the OCR can be carried out on the mobile apparatus 130 meeting the above claim limitations of wherein the optical character recognition of the document is performed on the mobile device.  

11. Regarding claim 11, Nijhuis, NOTE and QUYANG discloses the mobile device of claim 8.  NOTE shows in fig 18 and at paras 0123-0125 deriving a quadrilateral (cropping) on the license plate image (i.e candidate image) meeting the limitations of further comprising: crop the candidate image.  

12. Regarding claim 12, Nijhuis, NOTE and QUYANG disclose the mobile device of claim 8. NOTE shows and discloses in figs 1-2, para 0050 further comprising: displaying the candidate image on a screen of the mobile device.  

13. Regarding claim 13, Nijhuis, NOTE and QUYANG disclose the mobile device of claim 8. Nijhuis discloses further wherein receiving the video stream is performed responsive to receiving a command via a web browser control (fig 2, col 4 lines 26-54 shows and discloses computing systems components including a user interface, memory storage, processors and input/output ports to communicate (i.e receiving the video stream) to other devices via internet (i.e a command via web browser) meeting the above claim limitations).  

14. Regarding claim 14, Nijhuis, NOTE and QUYANG discloses the mobile device of claim 8. Nijhuis discloses further wherein receiving the video stream is performed responsive to receiving a command via a user interface control of the mobile device (fig 2, col 4 lines 26-54 shows and discloses computing systems components including a user interface (to receive), memory storage, processors and input/output ports to communicate (i.e receiving the video stream) to other devices via internet (i.e web browser) meeting the above claim limitations).  

15. Regarding claim 15, Nijhuis discloses a non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processor of a (figs 1-3, 6 and 10 shows and discloses an apparatus/a system (i.e non-transitory computer readable storage medium executing instructions by a processor/ a device, a method and figs 1-2 shows a memory (computing device 109 and 205 has memory (storing the instructions)); a processor, coupled to the memory (figs 1-2 shows the computing device 109/205 (i.e has a processor) the computing device has a memory (storing the programmed instructions) meeting the above claim limitations, also see col 4 lines 26-54 for the explanation of the above limitations): 
receive a video stream from a camera associated with the device (fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera associated with the device of fig 1 and the computing system (109)/205 processing the video data meeting the above limitations) 
identify a specific frame of the video stream (col 7 lines 14-17, col 12 line 47 discloses a plurality of images are acquired over time (i.e video) and the license plate field is found in the image (i.e identifying a specific frame (ie the image 601, 1001 is identified, examiner notes that specifics of “a specific frame” are not required by the current claim) of the video stream) meeting the above claim limitations); 
produce a candidate image by (col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR); 
determine a value of a quality metric of the candidate image (fig 10 step 1005, col 12 lines 45-64 shows and discloses determining the confidence value A (quality metric) of the candidate image (i.e the isolated license plate image (candidate image) of the image (specific frame) is processed (i.e the confidence value of A is determined and compared against the confidence values of images in the trusted database) meeting the above claim limitations, examiner notes that specifics of quality metric are not required by the current claim);  
determine that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images extracted from the video stream (fig 10, col 12 lines 45-64 and step 1006 shows and discloses CONF A > CONF B, C meeting the above limitations of determining that the value of the quality metric of the candidate image exceeds one or more values of the quality metric of one or more previously processed images (i.e Confidence B, Confidence C of the trusted database images (i.e one or more previously processed images of the video stream) extracted from the video stream meeting the above claim limitations). Examiner notes that as seen from the fig 1, col 3 lines 59-61, col 4 lines 27-51 discloses capturing/acquiring video images by a camera and processing by a processor of a computing system, a processor of a mobile device would obvious. Nijhuis however fails to disclose a mobile device, a camera associated with the mobile device and produce a candidate image by a Neural network.
NOTE: discloses and shows a video capturing application running on a mobile device and the camera of the mobile device (NOTE: A video capturing application running on a mobile device and a camera of a mobile device is well-known as evidenced by WILBERT et al. (US20180012096) figs 1, 14 and paras 0002-0004, 0111-0112. Para 0004 also discloses in the background that mobile apparatuses (mobile apparatus 130 shown in figs 1, 14) are frequently used to capture images/video because the images/video are as good (i.e quality) as the images/video produced by simple digital cameras and can be easily transmitted (shared) over the network). Before the effective filing date of the invention was made it would be obvious and within one of ordinary skill in the art to utilize well-known and advantageous mobile device (smartphone) based video/images capturing application. The suggestion/motivation would be a good quality and easy (transmission) as seen above in NOTE: and para 0004. Examiner also notes that both Nijhuis and NOTE discloses capturing and processing images. Nijhuis and NOTE however fails to disclose “producing a candidate image” by a Neural network.
  QUYANG discloses producing a candidate image by a neural network (page 2 last paragraph discloses producing the candidate frame using a neural network (i.e generating candidate frame license plate area and filtering out the non-license plate area candidate frame using CNN meeting the above limitations of producing a candidate image by a neural network). Before the effective filing date of the invention was made, it would be obvious and within one of ordinary skill in the art to combine/utilize the well-known teachings of NOTE (i.e a mobile device) and the above teachings of producing a candidate image by a neural network as taught by QUYANG in the method/apparatus of Nijhuis. Nijhuis, NOTE and QUYANG are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an improved recognition accuracy system (QUYANG page 2 “section contents of the invention). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages QUYANG and NOTE in the device/system of Nijhuis to obtain the invention as specified in claim 15.

16. Regarding claim 16, Nijhuis, NOTE and QUYANG disclose the non-transitory computer-readable storage medium of claim 15. Nijhuis discloses further comprising executable instructions that, when executed by the processor of the cause the processor to: (fig 3 element 302 OCR and figs 6 and 10 shows CR (i.e character recognition) col 5 lines 43-45 discloses the license plate portion of the image is isolated (i.e producing a candidate image for character recognition) by isolating the image (processing specific frame) meeting the above claim limitations) and the characters of the license plate are recognized using OCR)) of a document (i.e something (such as a photograph or a recording) that serves as evidence or proof) depicted by the candidate image and NOTE discloses the mobile device. Nijhuis, NOTE and QUYANG together would therefore meet the limitations of claim 16. 

17. Regarding claim 17, Nijhuis, NOTE and QUYANG disclose the non-transitory computer-readable storage medium of claim 16. NOTE discloses in para 0047 “Alternatively the OCR can be carried out on the mobile apparatus 130 meeting the above claim limitations of wherein the optical character recognition of the document is performed on the mobile device.  

18. Regarding claim 18, Nijhuis, NOTE and QUYANG discloses the non-transitory computer-readable storage medium of claim 15. NOTE discloses further comprising executable instructions that, when executed by the processor of the mobile device, cause the processor to: crop the candidate image (NOTE shows in fig 18 and at paras 0123-0125 deriving a quadrilateral (cropping) on the license plate image (i.e candidate image) meeting the limitations of further comprising: cropping the candidate image).  
19. Regarding claim 19, Nijhuis, NOTE and QUYANG discloses the non-transitory computer-readable storage medium of claim 15. NOTE disclose further comprising executable instructions that, when executed by the processor of the mobile device, cause the processor to: display the candidate image on a screen of the mobile device (NOTE shows and discloses in figs 1-2, para 0050 further comprising: displaying the candidate image on a screen of the mobile device).  
 
20. Regarding claim 20, Nijhuis, NOTE and QUYANG discloses the non-transitory computer-readable storage medium of claim 15.  Nijhuis discloses further wherein receiving the video stream is performed responsive to receiving a command via a web browser control (fig 2, col 4 lines 26-54 shows and discloses computing systems components including a user interface (to receive), memory storage, processors and input/output ports to communicate (i.e receiving the video stream) to other devices via internet (i.e command via web browser control) meeting the above claim limitations).  
Conclusion
Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669